
	

113 HRES 533 IH: Expressing support for designation of a “Welcome Home Vietnam Veterans Day”.
U.S. House of Representatives
2014-04-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 533
		IN THE HOUSE OF REPRESENTATIVES
		
			April 1, 2014
			Ms. Linda T. Sánchez of California (for herself, Mr. Cohen, Mr. Fitzpatrick, Mr. Grijalva, Mr. Loebsack, Mr. Peters of California, Mr. Takano, Mr. Courtney, Ms. DeLauro, Mr. Faleomavaega, Mr. Michaud, Mr. Farenthold, Mr. Lipinski, Ms. Chu, Mr. Ben Ray Luján of New Mexico, Ms. Norton, Ms. Loretta Sanchez of California, Mr. Rahall, and Ms. Pingree of Maine) submitted the following resolution; which was referred to the Committee on Veterans’ Affairs
		
		RESOLUTION
		Expressing support for designation of a Welcome Home Vietnam Veterans Day.
	
	
		Whereas the Vietnam War was fought in Vietnam from 1961 to 1975, and involved North Vietnam and the
			 Viet Cong in conflict with the United States Armed Forces and South
			 Vietnam;
		Whereas the United States became involved in Vietnam because policymakers in the United States
			 believed that if South Vietnam fell to a Communist government then
			 Communism would spread throughout the rest of Southeast Asia;
		Whereas members of the United States Armed Forces began serving in an advisory role to the South
			 Vietnamese in 1961;
		Whereas as a result of the Gulf of Tonkin incidents on August 2, 1964, and August 4, 1964, Congress
			 overwhelmingly passed the Gulf of Tonkin Resolution, on August 7, 1964,
			 which effectively handed over war-making powers to President Johnson until
			 such time as peace and security had returned to Vietnam;
		Whereas in 1965, United States Armed Forces ground combat units arrived in Vietnam;
		Whereas by the end of 1965, there were 80,000 United States troops in Vietnam, and by 1969 a peak
			 of approximately 543,000 troops was reached;
		Whereas, on January 27, 1973, the Treaty of Paris was signed, which required the release of all
			 United States prisoners-of-war held in North Vietnam and the withdrawal of
			 all United States Armed Forces from South Vietnam;
		Whereas, on March 30, 1973, the United States Armed Forces completed the withdrawal of combat
			 troops
			 from Vietnam;
		Whereas more than 58,000 members of the United States Armed Forces lost their lives in Vietnam and
			 more than 300,000 members of the Armed Forces were wounded;
		Whereas in 1982, the Vietnam Veterans Memorial was dedicated in the District of Columbia to
			 commemorate those members of the United States Armed Forces who died or
			 were declared missing-in-action in Vietnam;
		Whereas the Vietnam War was an extremely divisive issue among the people of the United States;
		Whereas members of the United States Armed Forces who served bravely and faithfully for the United
			 States during the Vietnam War were caught upon their return home in the
			 crossfire of public debate about the involvement of the United States in
			 the Vietnam War;
		Whereas the establishment of a Welcome Home Vietnam Veterans Day would be an appropriate way to honor those members of the United States Armed Forces who served in
			 Vietnam during the Vietnam War; and
		Whereas March 30, 2014, would be an appropriate day to establish as Welcome Home Vietnam Veterans Day: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)supports the designation of Welcome Home Vietnam Veterans Day;
			(2)honors and recognizes the contributions of veterans of the Armed Forces who served in Vietnam; and
			(3)encourages the people of the United States to observe Welcome Home Vietnam Veterans Day with appropriate ceremonies and activities that promote awareness of the contributions of veterans
			 who served in Vietnam and the importance of helping Vietnam era veterans
			 re-adjust to civilian life.
			
